Exhibit 10.20




ESCROW AGREEMENT




ESCROW AGREEMENT, dated as of October 30, 2014 (the “Agreement”), by and among
Social Reality, Inc., a Delaware corporation (the “Company”), Richard Steel (the
“Seller”) and Lowenstein Sandler LLP, as escrow agent (the “Escrow Agent”).
 Capitalized terms used but not defined herein have the meaning afforded to them
in the Purchase Agreement (defined below).




WHEREAS, the Company has entered into a Stock Purchase Agreement, of even date
herewith (the “Purchase Agreement”), pursuant to which, the Seller sold all of
the issued and outstanding capital stock of Steel Media, a California
corporation (“SM”) to the Company;




WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, the Company issued to the Seller a secured subordinated promissory
note in the principal amount of $2,500,000 (the “Note”);




WHEREAS, the Company has agreed to secure its obligations under the Note by,
among other things, depositing 2,386,863 shares of the Company’s Class A common
stock, $0.001 par value per share, registered in the name of the Seller (the
“Escrow Shares”) with the Escrow Agent; and




WHEREAS, the Company and the Seller desire that the Escrow Agent accept the
Escrow Shares plus any and all dividends and distributions thereon (the “Escrow
Property”), in escrow, to be held and disbursed as hereinafter provided.




IT IS AGREED:




1.

Appointment of Escrow Agent. The Company and the Seller hereby appoint the
Escrow Agent to act in accordance with and subject to the terms of this
Agreement and the Escrow Agent hereby accepts such appointment and agrees to act
in accordance with and subject to such terms.




2.

Deposit of Escrow Shares.  On or before the date hereof, the Company shall
deliver to the Escrow Agent a certificate representing the Escrow Shares, to be
held and disbursed subject to the terms and conditions of this Agreement. The
certificate representing the Escrow Shares shall bear the following legend:




“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO TRANSFER
MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO, OR
PURSUANT TO RULE 144 PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”




3.

Disposition of Escrow.  The Escrow Agent will hold the Escrow Property in escrow
until authorized hereunder to release and deliver the Escrow Property as
follows:




(a)

Note Repayment Notice.  Upon payment in full to the Seller of the Note, the
Seller shall send a written notice to Escrow Agent (with a copy to the Company)
certifying to the Escrow Agent that the Note, including all unpaid and accrued
interest thereon has been paid in full (the “Note





--------------------------------------------------------------------------------

Repayment Notice”).  Upon receipt of the Note Repayment Notice, the Escrow Agent
shall promptly, without any further notice, action or deed, release and deliver
the Escrow Property to the Company.




(b)

Payment Default Notice.  Upon an Event of Default (as defined in the Note), the
Seller shall send a written notice to the Escrow Agent (with a copy to the
Company), certifying to the Escrow Agent that an Event of Default has occurred
and the number of Escrow Shares or other Escrow Property to be released by the
Escrow Agent (a “Default Notice”).  Upon receipt of a Default Notice, the Escrow
Agent shall, within three (3) business days of receipt of such notice, without
any further notice, action or deed, release and deliver the Escrow Property set
forth in such Default Notice to the Seller.  To the extent any Escrow Property
continues to be held by the Escrow Agent following the release of the Escrow
Property set forth in the Default Notice to the Seller, such Escrow Property, if
any, shall be delivered to the Company.




(c)

Disposition Dispute.  If either the Seller or the Company believes that the
Escrow Property should not be released by the Escrow Agent pursuant to a notice
given under this Agreement, then such party shall deliver written notice thereof
to the Escrow Agent prior to such release (with the failure to timely deliver
such notice waiving any right to challenge the release of the Escrow Property). 
Upon receipt of such notice, the Escrow Agent may take one of the following
actions, in its sole and absolute discretion: (i) deposit the Escrow Property
with the clerk of a court of competent jurisdiction, provided, that upon the
deposit by the Escrow Agent of the Escrow Property with such clerk, the Escrow
Agent shall be relieved of all further obligations and released from all
liability hereunder; (ii) file a suit in interpleader in such court and obtain
an order from such court requiring all parties involved to litigate in such
court their respective claims arising out of or in connection with the Escrow
Property; (iii) continue to hold the Escrow Property until direction to release
the Escrow Property by the final, non-appealable judgment of a court of
competent jurisdiction or by mutual written agreement of the Seller and the
Company; or (iv) deliver the Escrow Property to a successor escrow agent
mutually selected by the Seller and the Company, provided that the Seller and
the Company release the Escrow Agent from all further liability with respect to
the Escrow Property. In the event that any such controversy arises hereunder may
take the aforementioned actions and in no event shall the Escrow Agent be
required to determine the proper resolution of such controversy or the proper
disposition of the Escrow Property.




(d)

No Discretionary Authority.  The Escrow Agent has no discretion with respect to,
or duty to make any determination as to, whether a notice is properly given, nor
is the Escrow Agent required to review or evaluate, or be subject to, the
Purchase Agreement, the Note, any other Transaction Document or any other
underlying agreement.  The Escrow Agent shall have no further duties hereunder
after the disbursement of the Escrow Property in accordance with this Section 3.
 




4.

Rights of the Seller in Escrow Shares.




4.1

Voting and Other Stockholder Rights.  The Seller shall not have any voting
rights or any other rights as a stockholder of the Company with respect to the
Escrow Shares until such time as they are delivered to the Seller in accordance
with Section 3.




4.2

No Dividends or Other Distributions in Respect of the Escrow Shares; Adjustments
in Number of Escrow Shares. For so long as the Escrow Shares are held by the
Escrow Agent (the “Escrow Period”), no dividends or distributions payable in
cash or non-cash property (including capital stock of the Company) shall be paid
with respect to the Escrow Shares. The number of Escrow Shares will be adjusted
to reflect any split, reverse split, reclassification or other adjustment to the
Class A common stock of the Company in the same manner as the number of issued
and outstanding shares of the Class A common stock are adjusted to reflect any
such event.  








-2-




--------------------------------------------------------------------------------



4.3

Restrictions on Transfer and Redemption. During the Escrow Period, no sale,
transfer or other disposition may be made of any or all of the Escrow Shares by
the Company or the Seller.  During the Escrow Period, the Company shall not be
permitted to redeem, substitute or replace the Escrow Shares without the
Seller’s prior written consent.  During the Escrow Period, the Escrow Shares
will be reflected on the books and records of the Company as issued but not
outstanding shares.




5.

Concerning the Escrow Agent.




5.1

Good Faith Reliance. The Escrow Agent shall not be liable for any action taken
or omitted by it in good faith or for any mistake of fact or law, or for any
error of judgment, or for the misconduct of any employee, agent or attorney
appointed by it, while acting in good faith.  The Escrow Agent shall be entitled
to consult with internal or external counsel of its own selection and the
opinion of such counsel shall be full and complete authorization and protection
to the Escrow Agent in respect of any action taken or omitted by the Escrow
Agent hereunder in good faith and in accordance with the opinion of such
counsel.  The Escrow Agent may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including internal or external counsel chosen by the Escrow Agent), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is believed by the
Escrow Agent to be genuine and to be signed or presented by the proper person or
persons. The Escrow Agent shall not be bound by any notice or demand, or any
waiver, modification, termination or rescission of this Agreement unless
evidenced by a writing delivered to the Escrow Agent signed by the proper party
or parties and, if the duties or rights of the Escrow Agent are affected, unless
it shall have given its prior written consent thereto.  It is understood and
acknowledged that certain notices given by the Seller hereunder may be prepared
by the Escrow Agent when acting in its capacity as counsel to the Seller, and
that fact shall not undermine the validity of any such notice or the Escrow
Agent’s ability to rely thereon.




5.2

Duties Limited.  The Escrow Agent: (i) is not responsible for the performance by
the Company or the Seller of this Agreement or any of the other Transaction
Documents or for determining or compelling compliance therewith; (ii) is only
responsible for holding the Escrow Property in escrow pending release thereof in
accordance with Section 3; and (iii) shall not be obligated to take any legal or
other action hereunder which might in its judgment involve or cause it to incur
any expense or liability unless it shall have been furnished with
indemnification acceptable to it, in its sole and absolute discretion.  The
duties and obligations of the Escrow Agent shall be limited to and determined
solely by the express provisions of this Escrow Agreement and no implied duties
or obligations shall be read into this Escrow Agreement against the Escrow
Agent.  The Escrow Agent’s duties hereunder are purely ministerial and the
Escrow Agent is not acting as a fiduciary to the Seller or the Company.  The
Escrow Agent is not bound by and is under no duty to inquire into the terms or
validity of any other agreements or documents, including any agreements which
may be related to, referred to in or deposited with the Escrow Agent in
connection with this Escrow Agreement, notwithstanding that the Escrow Agent has
acted as counsel to the Seller in connection with the subject matter thereof.




5.3

Indemnification.  The Escrow Agent shall be indemnified and held harmless
jointly and severally by the Company and the Seller from and against any
expenses, including counsel fees and disbursements, or loss suffered by the
Escrow Agent in connection with any action, suit or other proceeding involving
any claim which in any way, directly or indirectly, arises out of or relates to
this Agreement, the services of the Escrow Agent hereunder, or the Escrow
Property held by it hereunder.  In no event shall Escrow Agent be liable for
special, indirect, consequential, or punitive damages, or damages for lost
profits.  In the event of the receipt of notice of any demand or claim or the
commencement of any action, suit or proceeding, the Escrow Agent, in its sole
and absolute discretion, may take the actions set forth in Section 3(c) hereof
with respect to the Escrow Property. The provisions of this Section 5.3 shall
survive in the event the Escrow Agent resigns or is discharged pursuant to





-3-




--------------------------------------------------------------------------------

Sections 5.6 or 5.7 below. The Escrow Agent shall not incur any liability for
not performing or fulfilling any duty, obligation or responsibility hereunder by
reason of any occurrence beyond the control of the Escrow Agent (including but
not limited to any act or provision of any present or future Law or Governmental
Body or any act of God or war).




5.4

Fees and Expenses.  The Company shall be liable for and shall pay 100% of the
Escrow Agent’s out of pocket expenses incurred by Escrow Agent in the
performance of its duties hereunder.  The out of pocket expenses shall be paid
to the Escrow Agent from time to time at its request.




5.5

Further Assurances.  From time to time on and after the date hereof, the Company
and the Seller shall deliver or cause to be delivered to the Escrow Agent such
further documents and instruments and shall do or cause to be done such further
acts as the Escrow Agent shall reasonably request to carry out more effectively
the provisions and purposes of this Agreement, to evidence compliance herewith
or to assure itself that it is protected in acting hereunder.




5.6

Resignation.  The Escrow Agent shall have the right at any time to resign for
any reason or no reason at all and be discharged of its duties as Escrow Agent
hereunder by giving written notice of its resignation to the parties hereto at
least ten (10) calendar days prior to the date specified for such resignation to
take effect.  All obligations of the Escrow Agent hereunder shall cease and
terminate on the effective date of its resignation and its sole responsibility
thereafter shall be to hold the Escrow Property, for a period of ten (10)
calendar days following the effective date of resignation, at which time:




(i)

if a successor escrow agent shall have been appointed and written notice thereof
shall have been given to the resigning Escrow Agent by parties hereto and the
successor escrow agent, then the resigning Escrow Agent shall deliver the Escrow
Property to the successor escrow agent; or




(ii)

if a successor escrow agent shall not have been appointed, for any reason
whatsoever, the resigning Escrow Agent shall deliver the Escrow Property to a
court of competent jurisdiction in the county in which the Escrow Property is
then being held, and take all necessary steps to do so, and give written notice
of the same to the parties hereto.




5.7

Discharge of Escrow Agent.  The Escrow Agent shall resign and be discharged from
its duties as escrow agent hereunder if so requested in writing at any time
jointly by the Company and the Seller; provided, that any notice of discharge
must (i) direct the disposition of the Escrow Property by Escrow Agent and (ii)
include a full release of the Escrow Agent of all liability hereunder.




5.8

Conflicting Demands.  In the event that the Escrow Agent shall be uncertain as
to its duties or rights hereunder or shall receive instructions with respect to
the Escrow Property which, in its sole and absolute discretion, are in conflict
either with other instructions received by it or with any provision of this
Escrow Agreement, the Escrow Agent shall have the absolute right to suspend all
further performance or that portion of further performance subject to such
uncertainty under this Escrow Agreement (except for the safekeeping of the
Escrow Property) until such uncertainty or conflicting instructions have been
resolved to the Escrow Agent’s sole and absolute satisfaction in accordance with
Section 3(c) hereof; provided that if the Escrow Agent so suspends all or some
portion of further performance under this Escrow Agreement because of any such
uncertainty, then the Escrow Agent shall use its commercially reasonable efforts
to resolve such uncertainty as soon as reasonably practicable so as to be able
to resume such performance.  








-4-




--------------------------------------------------------------------------------



6.

Miscellaneous.




6.1

Governing Law. This Agreement shall for all purposes be deemed to be made under
and shall be construed in accordance with the laws of the State of New York,
without regard to the conflicts of laws principles thereof.




6.2

Entire Agreement.  This Agreement contains the entire agreement of the parties
hereto with respect to the subject matter hereof and, except as expressly
provided herein, may not be changed or modified except by an instrument in
writing signed by the Seller, the Company and the Escrow Agent.




6.3

Headings.  The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation thereof.




6.4

Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the respective parties hereto and their legal representatives, successors and
assigns.




6.5

Notices. Any notice or other communication required or which may be given
hereunder shall be sufficiently given when so delivered if by hand or overnight
delivery or if sent by certified mail or private courier service within five
days after deposit of such notice, postage prepaid, or sent by facsimile or
other electronic transmission (with confirmation of receipt), addressed as
follows:




If to the Company, to:




Social Reality, Inc.

456 Seaton Street
Los Angeles, CA 90013

Attention: Christopher Miglino

Telephone: (323) 283-8505

Facsimile:  

Email: chris@socialreality.com

 

With a  copy (which shall not constitute notice), to:




Pearlman Schneider LLP

2200 Corporate Boulevard, N.W., Suite 201

Boca Raton, FL 33431

Attention:  James M. Schneider, Esq.

Telephone: (561) 362-9595

Facsimile: (561) 361-9612

Email: jim@pslawgroup.net




If to the Seller, to:




Richard Steel

_______________

_______________

Telephone: _______________

Facsimile:

Email: rich@steelmediainc.com








-5-




--------------------------------------------------------------------------------

With a copy (which shall not constitute notice), to:




Lowenstein Sandler LLP

1251 Avenue of the Americas

New York, New York 10020

Attention:  Steven E. Siesser, Esq.

Telephone: (212) 204-8688

Facsimile: (973) 597-2507

Email: ssiesser@lowenstein.com




If to the Escrow Agent, to:




Lowenstein Sandler LLP

1251 Avenue of the Americas

New York, New York 10020

Attention:  Steven E. Siesser, Esq.

Telephone: (212) 204-8688

Facsimile: (973) 597-2507

Email: ssiesser@lowenstein.com




The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.




6.6

Counterparts.  This Agreement may be executed in several counterparts, each one
of which shall constitute an original and may be delivered by facsimile
transmission, and together shall constitute one instrument.




6.7

No Conflict of Interest.  The Company and the Seller (i) (A) acknowledge and
agree that the Escrow Agent’s serving as escrow agent hereunder shall not
constitute a conflict of interest despite the Escrow Agent’s contemporaneously
serving as counsel to the Seller in connection with the Purchase Agreement, the
Note, this Agreement and the other Transaction Documents and any other matters,
and shall not constitute a conflict of interest in connection with Escrow
Agent’s representation of the Seller in the future in any matter, (B) waives any
conflict of interest resulting from the Escrow Agent’s contemporaneously serving
as counsel to the Company in connection with the Purchase Agreement, Note, this
Agreement and the other Transaction Documents, and (ii) covenants and agrees not
to assert a conflict of interest as a result of the Escrow Agent serving in such
roles.  The parties agree that the Escrow Agent may serve as counsel to the
Seller in connection with a dispute involving this Agreement or the Escrow
Property, provided that the Escrow Agent shall promptly resign from its duties
as Escrow Agent as provided for in Section 5.6.  The Seller acknowledges that
the provisions of this Section 6.7 constitute a material inducement for the
Escrow Agent to serve as escrow agent hereunder.  The Seller and the Company
further acknowledge and agree that they have selected the Escrow Agent in order
to facilitate the consummation of the transactions contemplated by the Purchase
Agreement and the retention of the Escrow Property in order to avoid the time,
cost and expense of a third party serving as the escrow agent hereunder.








-6-




--------------------------------------------------------------------------------

WITNESS the execution of this Agreement as of the date first above written.




 

COMPANY:

 

 

SOCIAL REALITY, INC.

 

 

 

 

 

By:

/s/ Christopher Miglino

 

Title:

Chief Executive Officer

 

 

 

 

SELLER:

 

 

 

 

/s/ Richard Steel

 

Richard Steel

 

 

 

 

ESCROW AGENT:

 

 

 

 

LOWENSTEIN SANDLER LLP

 

 

 

 

By:

/s/ Steven Siesser

 

Name:

Steven E. Siesser

 

Title:

Partner








-7-


